       Case 1:19-cv-11457-IT Document 65-2 Filed 10/15/19 Page 1 of 42



                     UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS


 ANYWHERECOMMERCE, INC.
 and BBPOS LIMITED,

                    Plaintiffs,

             v.                                      CIVIL ACTION NO.
                                                     1:19-cv-11457-IT
 INGENICO INC., INGENICO CORP.,
 and INGENICO GROUP S.A.
                                                  JURY TRIAL DEMANDED
                    Defendants.




 Defendants’ Amended Answer and Ingenico Inc.’s Amended Counterclaims

      Defendants Ingenico Inc., Ingenico Corp., and Ingenico Group SA

(“Defendants”) hereby submit this Answer. Defendant and Counterclaim-Plaintiff

Ingenico Inc. further submits the within Counterclaims.

  Defendants respond to Plaintiffs’ Complaint as follows:
       Case 1:19-cv-11457-IT Document 65-2 Filed 10/15/19 Page 2 of 42



                                  INTRODUCTION
1. Defendants admit that Ingenico Group S.A. was incorporated in France and that
   Ingenico Corp. and Ingenico Inc. are Ingenico Group S.A.’s subsidiaries and
   were incorporated in the United States. Defendants deny that Ingenico Ventures
   S.A.S. is a “France-based acquisition vehicle.” Except as expressly admitted,
   Defendants deny paragraph 1 of the Complaint. Further responding, Defendants
   have construed Plaintiffs’ references to “Ingenico” as references to Defendant
   Ingenico Group S.A. as they can assign no meaning to Plaintiffs’ definition of
   “Defendant Ingenico Group, [sic] SA” as “individually, or generally,
   ‘Ingenico,’ as the context requires.”

2. Denied.

                          THE PARTIES TO THIS COMPLAINT

      A.     Plaintiffs
3. Defendants admit that an entity named AnywhereCommerce Inc. was
   incorporated in Canada. Except as expressly admitted, Defendants lack
   knowledge or information sufficient to form a belief about the truth of the
   allegations contained in paragraph 3 of the Complaint.

4. Defendants lack knowledge or information sufficient to form a belief about the
   truth of the allegations contained in paragraph 4 of the Complaint.




                                           2
       Case 1:19-cv-11457-IT Document 65-2 Filed 10/15/19 Page 3 of 42



      B.     Defendants
5. Defendants admit that Ingenico Inc. is a subsidiary of Ingenico Corp.
   Defendants further admit that Ingenico Corp. was incorporated in Delaware and
   continues to exist. Defendants further admit that Ingenico Inc. was incorporated
   in Georgia and continues to exist. Defendants state that ROAM Data, Inc.
   merged with and into Ingenico Inc. Defendants further admit that Ingenico
   Inc.’s principal place of business is located in Alpharetta, Georgia. Plaintiffs’
   allegations concerning “successor-in-interest” state a legal conclusion to which
   no response is required, and Defendants deny these allegations to the extent a
   response is required. Except as expressly admitted, Defendants deny paragraph
   5 of the Complaint.

6. Defendants admit that Ingenico Corp. is a subsidiary of Ingenico Group S.A.,
   that Ingenico Corp. is registered to do business in Georgia, that Ingenico Corp.
   was incorporated in Delaware, and that its principal place of business is located
   in Alpharetta, Georgia. Except as expressly admitted, Defendants deny the
   allegations in paragraph 6 of the Complaint.

7. Admitted.

8. Defendants admit that Ingenico Ventures SAS acquired 100% of the ownership
   interests in ROAM Data, Inc. by January 1, 2015. Except as expressly admitted,
   Defendants deny paragraph 8 of the Complaint.

                             JURISDICTION AND VENUE
9. Paragraph 9 of the Complaint states a legal conclusion to which no response is
   required. Defendants deny that they are liable in this action.



                                          3
        Case 1:19-cv-11457-IT Document 65-2 Filed 10/15/19 Page 4 of 42



10. Paragraph 10 of the Complaint states a legal conclusion to which no response is
    required. Defendants deny that they are liable for the claims.

11. Paragraph 11 states a legal conclusion to which no response is required.
    Defendants deny that they are liable in this action.

12. Paragraph 12 of the Complaint states a legal conclusion to which no response is
    required. To the extent a response is required, Defendants deny paragraph 12 of
    the Complaint.

13. Defendants admit that venue is proper in the District of Massachusetts. Except
    as expressly admitted, Defendants deny the allegations contained in paragraph
    13 of the Complaint.

                              FACTUAL BACKGROUND
14. Defendants admit that Plaintiff AnywhereCommerce Inc. purports to sell credit
    card readers and related accessories. Except as expressly admitted, Defendants
    lack knowledge or information sufficient to form a belief about the truth of the
    remaining allegations contained in paragraph 14 of the Complaint.

15. Defendants lack knowledge or information sufficient to form a belief about the
    truth of the allegations contained in paragraph 15 of the Complaint.

16. Defendants lack knowledge or information sufficient to form a belief about the
    truth of the allegations contained in paragraph 16 of the Complaint.

17. Defendants lack knowledge or information sufficient to form a belief about the
    truth of the allegations contained in paragraph 17 of the Complaint.




                                           4
        Case 1:19-cv-11457-IT Document 65-2 Filed 10/15/19 Page 5 of 42



18. Defendants lack knowledge or information sufficient to form a belief about the
   truth of the allegations contained in paragraph 18 of the Complaint.

19. Defendants lack knowledge or information sufficient to form a belief about the
   truth of the allegations contained in paragraph 19 of the Complaint.

20. Defendants lack knowledge or information sufficient to form a belief about the
   truth of the allegations contained in paragraph 20 of the Complaint.

21. Defendants lack knowledge or information sufficient to form a belief about the
   truth of the allegations contained in paragraph 21 of the Complaint.

22. Defendants admit that paragraph 22 contains typed excerpts of a document
   entitled “License Agreement and Non Competition Agreement” that states it
   was made as of March 18, 2010. The document speaks for itself and Defendants
   deny any mischaracterization thereof, including mischaracterizations of the
   document effected by quoting only a portion of it. The remaining allegations of
   paragraph 22 contain legal conclusions to which no response is required. To the
   extent a response is required, Defendants deny paragraph 22 of the Complaint.

23. Paragraph 23 of the Complaint contains legal conclusions to which no response
   is required. To the extent a response is required, Defendants deny paragraph 23
   of the Complaint.




                                         5
        Case 1:19-cv-11457-IT Document 65-2 Filed 10/15/19 Page 6 of 42



24. Defendants admit that paragraph 24 contains typed excerpts of a document
   entitled “License Agreement and Non Competition Agreement” that states it
   was made as of July 1, 2013. The document speaks for itself and Defendants
   deny any mischaracterization thereof, including mischaracterizations of the
   document effected by quoting only a portion of it. The remaining allegations of
   paragraph 24 contain legal conclusions to which no response is required. To the
   extent a response is required, Defendants deny paragraph 24 of the Complaint.

25. Defendants admit that paragraph 25 contains a typed excerpt of a document
   entitled “License Agreement and Non Competition Agreement” that states it
   was made as of July 1, 2013. The document speaks for itself and Defendants
   deny any mischaracterization thereof, including mischaracterizations of the
   document effected by quoting only a portion of it. The remaining allegations of
   paragraph 25 contain legal conclusions to which no response is required. To the
   extent a response is required, Defendants deny paragraph 25 of the Complaint.

26. Defendants admit that paragraph 26 contains a typed excerpt of a document
   entitled “License Agreement and Non Competition Agreement” that states it
   was made as of July 1, 2013. The document speaks for itself and Defendants
   deny any mischaracterization thereof, including mischaracterizations of the
   document effected by quoting only a portion of it. The remaining allegations of
   paragraph 26 contain legal conclusions to which no response is required. To the
   extent a response is required, Defendants deny paragraph 26 of the Complaint.

27. Defendants lack knowledge or information sufficient to form a belief about the
   truth of the allegations contained in paragraph 27 of the Complaint.

28. Defendants lack knowledge or information sufficient to form a belief about the
   truth of the allegations contained in paragraph 28 of the Complaint.
                                           6
        Case 1:19-cv-11457-IT Document 65-2 Filed 10/15/19 Page 7 of 42



29. Defendants lack knowledge or information sufficient to form a belief about the
   truth of the allegations contained in paragraph 29 of the Complaint.

Defendants deny the allegations contained in the unnumbered sentence between
   paragraph 29 and 30 of the Complaint.

30. Defendants admit that ROAM Data, Inc. was based in Boston and founded by
   Will Wang Graylin. Except as expressly admitted, Defendants lack knowledge
   or information sufficient to form a belief about the truth of the allegations
   contained in paragraph 30 of the Complaint.

31. Paragraph 31 of the Complaint contains a legal conclusion to which no response
   is required. To the extent a response is required, Defendants deny paragraph 31
   of the Complaint.

32. Defendants admit that paragraph 32 contains a typed excerpt of a document
   attached as Exhibit A to the Complaint. The document speaks for itself and
   Defendants deny any mischaracterization thereof, including
   mischaracterizations of the document effected by quoting only a portion of it.

33. Defendants admit that paragraph 33 contains a typed excerpt of a document
   attached as Exhibit A to the Complaint. The document speaks for itself and
   Defendants deny any mischaracterization thereof, including
   mischaracterizations of the document effected by quoting only a portion of it.

34. Defendants admit that paragraph 34 contains a typed excerpt of a document
   attached as Exhibit A to the Complaint. The document speaks for itself and
   Defendants deny any mischaracterization thereof, including
   mischaracterizations of the document effected by quoting only a portion of it.


                                          7
        Case 1:19-cv-11457-IT Document 65-2 Filed 10/15/19 Page 8 of 42



35. Defendants admit that paragraph 35 contains a typed excerpt of a document
   attached as Exhibit A to the Complaint. The document speaks for itself and
   Defendants deny any mischaracterization thereof, including
   mischaracterizations of the document effected by quoting only a portion of it.
   The remainder of paragraph 35 contains a legal conclusion to which no
   response is required. To the extent a response is required, Defendants deny
   paragraph 35 of the Complaint.

36. Defendants lack knowledge or information sufficient to form a belief about the
   truth of the allegations contained in paragraph 36 of the Complaint.

37. Defendants lack knowledge or information sufficient to form a belief about the
   truth of the allegations contained in paragraph 37 of the Complaint.

38. Defendants lack knowledge or information sufficient to form a belief about the
   truth of the allegations contained in paragraph 38 of the Complaint.

Defendants deny the allegations contained in the unnumbered sentence between
   paragraph 38 and 39 of the Complaint.

39. Defendants admit that Ingenico Group S.A. was incorporated in 1980 and sells
   payment solutions. Defendants deny that Ingenico Group S.A. conducted a
   “theft.” Defendants lack knowledge or information sufficient to form a belief
   about the truth of the allegations contained in paragraph 39 of the Complaint,
   including but not limited to Plaintiffs’ characterizations of Ingenico as
   “significant,” and its focus as “relatively steady.”

40. Defendants lack knowledge or information sufficient to form a belief about the
   truth of the allegations contained in paragraph 40 of the Complaint.


                                           8
        Case 1:19-cv-11457-IT Document 65-2 Filed 10/15/19 Page 9 of 42



41. Denied.

42. Defendants admit that Tallent was on the board of ROAM Data, Inc. with Will
    Graylin. Except as expressly admitted, Defendants lack knowledge or
    information sufficient to form a belief about the truth of the allegations
    contained in paragraph 42 of the Complaint.

43. Denied.

44. Defendants admit that Ingenico Ventures SAS held more than 70% of the
    ownership interests in ROAM Data, Inc. on or around February 6, 2012.
    Defendants admit that Philippe Lazare and Christopher Coonen were at some
    times employed by one or more Defendants, and that each at some point was on
    ROAM Data, Inc.’s board. Except as expressly admitted, Defendants lack
    knowledge or information sufficient to form a belief about the truth of the
    allegations contained in paragraph 44 of the Complaint.

45. Defendants admit that Lazare was a director of Ingenico Inc.; a director of
    ROAM Data, Inc., a director of Ingenico Group S.A., Chief Executive Officer
    of Ingenico Group S.A., and Chairman of Ingenico Group S.A. Except as
    expressly admitted, Defendants lack knowledge or information sufficient to
    form a belief about the truth of the allegations contained in paragraph 45 of the
    Complaint.

46. Denied.




                                           9
        Case 1:19-cv-11457-IT Document 65-2 Filed 10/15/19 Page 10 of 42



47. Defendants admit that a “court filing”—i.e., a complaint that was filed against
    certain Ingenico entities in 2012 and dismissed with prejudice by the
    Massachusetts Superior Court1—contains the typed excerpt quoted in the
    Complaint. Defendants deny the substance of the quoted allegation contained in
    paragraph 47 of the Complaint.

48. Denied.

49. Denied.

50. Paragraph 50 of the Complaint contains a legal conclusion to which no response
    is required. To the extent a response is required, Defendants deny paragraph 50
    of the Complaint.

51. Paragraph 51 of the Complaint contains a legal conclusion to which no response
    is required. To the extent a response is required, Defendants deny paragraph 51
    of the Complaint.

52. Denied.

53. Defendants admit that Ingenico Ventures SAS acquired 100% of the ownership
    interests in ROAM Data, Inc. by January 1, 2015. Except as expressly admitted,
    Defendants deny paragraph 53 of the Complaint.

Defendants deny the allegations contained in the unnumbered sentence between
    paragraph 53 and 54 of the Complaint.

54. Denied.


1
 Graylin et al. v. Lazare et al., C.A. No. 12-4032 BL2 (Superior Court Department
of the Trial Court).
                                          10
        Case 1:19-cv-11457-IT Document 65-2 Filed 10/15/19 Page 11 of 42



55. Denied.

Defendants deny the allegations contained in the sentence numbered “1” between
   paragraph 55 and 56 of the Complaint.

56. Defendants lack knowledge or information sufficient to form a belief about the
   truth of the allegations contained in paragraph 56 of the Complaint.

57. Defendants lack knowledge or information sufficient to form a belief about the
   truth of the allegations contained in paragraph 57 of the Complaint.

58. Defendants lack knowledge or information sufficient to form a belief about the
   truth of the allegations contained in paragraph 58 of the Complaint.

59. Denied.

60. Denied.

61. Denied.

Defendants deny the allegations contained in sentence numbered “2” between
   paragraph 61 and 62 of the Complaint.

62. Defendants lack knowledge or information sufficient to form a belief about the
   truth of the allegations contained in paragraph 62 of the Complaint.

63. Defendants lack knowledge or information sufficient to form a belief about the
   truth of the allegations contained in paragraph 63 of the Complaint.

64. Defendants lack knowledge or information sufficient to form a belief about the
   truth of the allegations contained in paragraph 64 of the Complaint.



                                        11
        Case 1:19-cv-11457-IT Document 65-2 Filed 10/15/19 Page 12 of 42



65. Defendants lack knowledge or information sufficient to form a belief about the
   truth of the allegations contained in paragraph 65 of the Complaint.

66. Defendants lack knowledge or information sufficient to form a belief about the
   truth of the allegations contained in paragraph 66 of the Complaint.

67. Defendants lack knowledge or information sufficient to form a belief about the
   truth of the allegations contained in paragraph 67 of the Complaint.

68. Defendants lack knowledge or information sufficient to form a belief about the
   truth of the allegations contained in paragraph 68 of the Complaint.

69. Defendants lack knowledge or information sufficient to form a belief about the
   truth of the allegations contained in paragraph 69 of the Complaint.

70. Defendants lack knowledge or information sufficient to form a belief about the
   truth of the allegations contained in paragraph 70 of the Complaint.

71. Defendants lack knowledge or information sufficient to form a belief about the
   truth of the allegations contained in paragraph 71 of the Complaint.

72. Defendants lack knowledge or information sufficient to form a belief about the
   truth of the allegations contained in paragraph 72 of the Complaint.

73. Defendants lack knowledge or information sufficient to form a belief about the
   truth of the allegations contained in paragraph 73 of the Complaint.

74. Defendants lack knowledge or information sufficient to form a belief about the
   truth of the allegations contained in paragraph 74 of the Complaint.

75. Defendants lack knowledge or information sufficient to form a belief about the
   truth of the allegations contained in paragraph 75 of the Complaint.
                                          12
        Case 1:19-cv-11457-IT Document 65-2 Filed 10/15/19 Page 13 of 42



Defendants deny the allegations contained in the unnumbered sentence between
    paragraph 75 and 76 of the Complaint.

76. Defendants lack knowledge or information sufficient to form a belief about the
    truth of the allegations contained in paragraph 76 of the Complaint.

77. Defendants lack knowledge or information sufficient to form a belief about the
    truth of the allegations contained in paragraph 77 of the Complaint.

78. Defendants lack knowledge or information sufficient to form a belief about the
    truth of the allegations contained in paragraph 78 of the Complaint.

79. Defendants lack knowledge or information sufficient to form a belief about the
    truth of the allegations contained in paragraph 79 of the Complaint.

80. Defendants lack knowledge or information sufficient to form a belief about the
    truth of the allegations contained in paragraph 80 of the Complaint.

81. Defendants lack knowledge or information sufficient to form a belief about the
    truth of the allegations contained in paragraph 81 of the Complaint.

82. Defendants lack knowledge or information sufficient to form a belief about the
    truth of the allegations contained in paragraph 82 of the Complaint.

83. Defendants lack knowledge or information sufficient to form a belief about the
    truth of the allegations contained in paragraph 83 of the Complaint.

Defendants lack knowledge or information sufficient to form a belief about the truth
    of the allegations contained in the unnumbered sentence between paragraphs
    83 and 84 of the Complaint.



                                         13
        Case 1:19-cv-11457-IT Document 65-2 Filed 10/15/19 Page 14 of 42



84. Defendants lack knowledge or information sufficient to form a belief about the
   truth of the allegations contained in paragraph 84 of the Complaint.

85. Defendants lack knowledge or information sufficient to form a belief about the
   truth of the allegations contained in paragraph 85 of the Complaint.

86. Defendants lack knowledge or information sufficient to form a belief about the
   truth of the allegations contained in paragraph 86 of the Complaint.

87. Defendants lack knowledge or information sufficient to form a belief about the
   truth of the allegations contained in paragraph 87 of the Complaint.

88. Defendants lack knowledge or information sufficient to form a belief about the
   truth of the allegations contained in paragraph 88 of the Complaint.

89. Defendants lack knowledge or information sufficient to form a belief about the
   truth of the allegations contained in paragraph 89 of the Complaint.

90. Defendants lack knowledge or information sufficient to form a belief about the
   truth of the allegations contained in paragraph 90 of the Complaint.

91. Defendants lack knowledge or information sufficient to form a belief about the
   truth of the allegations contained in paragraph 91 of the Complaint.

92. Defendants lack knowledge or information sufficient to form a belief about the
   truth of the allegations contained in paragraph 92 of the Complaint.

93. Defendants lack knowledge or information sufficient to form a belief about the
   truth of the allegations contained in paragraph 93 of the Complaint.

94. Defendants lack knowledge or information sufficient to form a belief about the
   truth of the allegations contained in paragraph 94 of the Complaint.
                                          14
         Case 1:19-cv-11457-IT Document 65-2 Filed 10/15/19 Page 15 of 42



 95. Defendants lack knowledge or information sufficient to form a belief about the
     truth of the allegations contained in paragraph 95 of the Complaint.

 96. Defendants lack knowledge or information sufficient to form a belief about the
     truth of the allegations contained in paragraph 96 of the Complaint.

 97. Defendants lack knowledge or information sufficient to form a belief about the
     truth of the allegations contained in paragraph 97 of the Complaint.

 98. Defendants lack knowledge or information sufficient to form a belief about the
     truth of the allegations contained in paragraph 98 of the Complaint.

 99. Defendants lack knowledge or information sufficient to form a belief about the
     truth of the allegations contained in paragraph 99 of the Complaint.

100. Defendants lack knowledge or information sufficient to form a belief about the
     truth of the allegations contained in paragraph 100 of the Complaint.

101. Defendants lack knowledge or information sufficient to form a belief about the
     truth of the allegations contained in paragraph 101 of the Complaint.

102. Defendants lack knowledge or information sufficient to form a belief about the
     truth of the allegations contained in paragraph 102 of the Complaint.




                                          15
         Case 1:19-cv-11457-IT Document 65-2 Filed 10/15/19 Page 16 of 42



103. Defendants lack knowledge or information sufficient to form a belief about the
     truth of the allegations contained in paragraph 103 of the Complaint.

104. Defendants lack knowledge or information sufficient to form a belief about the
     truth of the allegations contained in paragraph 104 of the Complaint.

105. Defendants lack knowledge or information sufficient to form a belief about the
     truth of the allegations contained in paragraph 105 of the Complaint.

106. Defendants lack knowledge or information sufficient to form a belief about the
     truth of the allegations contained in paragraph 106 of the Complaint.

107. Defendants lack knowledge or information sufficient to form a belief about the
     truth of the allegations contained in paragraph 107 of the Complaint.

108. Defendants lack knowledge or information sufficient to form a belief about the
     truth of the allegations contained in paragraph 108 of the Complaint.

109. Defendants lack knowledge or information sufficient to form a belief about the
     truth of the allegations contained in paragraph 109 of the Complaint.

110. Defendants lack knowledge or information sufficient to form a belief about the
     truth of the allegations contained in paragraph 110 of the Complaint.

111. Defendants lack knowledge or information sufficient to form a belief about the
     truth of the allegations contained in paragraph 111 of the Complaint.

112. Defendants lack knowledge or information sufficient to form a belief about the
     truth of the allegations contained in paragraph 112 of the Complaint.




                                          16
         Case 1:19-cv-11457-IT Document 65-2 Filed 10/15/19 Page 17 of 42



113. Paragraph 113 of the Complaint contains a legal conclusion to which no
     response is required. To the extent a response is required, Defendants deny the
     allegations of paragraph 113 of the Complaint.

114. Paragraph 114 of the Complaint contains a legal conclusion to which no
     response is required. To the extent a response is required, Defendants deny the
     allegations of paragraph 114 of the Complaint.

115. Paragraph 115 of the Complaint contains a legal conclusion to which no
     response is required. To the extent a response is required, Defendants deny the
     allegations of paragraph 115 of the Complaint.

116. Defendants lack knowledge or information sufficient to form a belief about the
     truth of the allegations contained in paragraph 116 of the Complaint.

117. Paragraph 117 of the Complaint contains a legal conclusion to which no
     response is required. To the extent a response is required, Defendants deny the
     allegations of paragraph 117 of the Complaint.

118. Defendants lack knowledge or information sufficient to form a belief about the
     truth of the allegations contained in paragraph 118 of the Complaint.

                          CLAIMS AND VIOLATIONS ALLEGED
119. In response to paragraph 119 of the Complaint, Defendants incorporate, as if
     fully set forth herein, each and every response to the allegations set forth in the
     preceding paragraphs of the Complaint.

120. Denied.

121. Denied.

                                            17
         Case 1:19-cv-11457-IT Document 65-2 Filed 10/15/19 Page 18 of 42



122. Denied.

123. Denied.

124. Denied.

125. Denied.

126. Denied.

127. Denied.

128. In response to paragraph 128 of the Complaint, Defendants incorporate, as if
     fully set forth herein, each and every response to the allegations set forth in the
     preceding paragraphs of the Complaint.

129. Denied.

130. Denied.

131. Denied.

132. Denied.

133. Denied.

134. Denied.

135. Denied.

136. Denied.




                                            18
         Case 1:19-cv-11457-IT Document 65-2 Filed 10/15/19 Page 19 of 42



137. In response to paragraph 137 of the Complaint, Defendants incorporate, as if
     fully set forth herein, each and every response to the allegations set forth in the
     preceding paragraphs of the Complaint.

138. Denied.

139. Denied.

140. Denied.

141. Denied.

142. Denied.

143. Denied.

144. Denied.

145. Denied.

146. In response to paragraph 146 of the Complaint, Defendants incorporate, as if
     fully set forth herein, each and every response to the allegations set forth in the
     preceding paragraphs of the Complaint.

147. Denied.

148. Denied.

149. Denied.

150. Denied.

151. Denied.


                                            19
         Case 1:19-cv-11457-IT Document 65-2 Filed 10/15/19 Page 20 of 42



152. Denied.

153. Denied.

154. Denied.

155. Denied.

156. In response to paragraph 156 of the Complaint, Defendants incorporate, as if
     fully set forth herein, each and every response to the allegations set forth in the
     preceding paragraphs of the Complaint.

157. Denied.

158. Denied.

159. Denied.

160. Denied.

161. Denied.

162. In response to paragraph 162 of the Complaint, Defendants incorporate, as if
     fully set forth herein, each and every response to the allegations set forth in the
     preceding paragraphs of the Complaint.

163. Denied.

164. Denied.

165. Denied.

166. Denied.


                                            20
         Case 1:19-cv-11457-IT Document 65-2 Filed 10/15/19 Page 21 of 42



167. In response to paragraph 167 of the Complaint, Defendants incorporate, as if
     fully set forth herein, each and every response to the allegations set forth in the
     preceding paragraphs of the Complaint.

168. Denied.

169. Denied.

170. Denied.

171. Denied.

172. In response to paragraph 172 of the Complaint, Defendants incorporate, as if
     fully set forth herein, each and every response to the allegations set forth in the
     preceding paragraphs of the Complaint.

173. Denied.

174. Denied.

175. Denied.

176. Denied.

177. Denied.

178. Denied.

179. Denied.

180. Denied.




                                            21
         Case 1:19-cv-11457-IT Document 65-2 Filed 10/15/19 Page 22 of 42



181. In response to paragraph 181 of the Complaint, Defendants incorporate, as if
     fully set forth herein, each and every response to the allegations set forth in the
     preceding paragraphs of the Complaint.

182. Denied.

183. Denied.

184. Denied.

185. Denied.

186. Denied.

187. Denied.

188. Denied.

189. Denied.


                                        DEFENSES
                                      First Defense
   Some or all of Plaintiffs’ claims are or may be barred by the applicable statutes of
                                        limitations.

                                    Second Defense
                Plaintiffs’ recovery, if any, should be reduced by set off.

                                     Third Defense
           Plaintiffs’ recovery, if any, should be reduced due to recoupment.




                                            22
       Case 1:19-cv-11457-IT Document 65-2 Filed 10/15/19 Page 23 of 42



                                   Fourth Defense
Plaintiffs’ recovery, if any, should be reduced as a result of their failure to mitigate
                                       damages.

                                    Fifth Defense
  Plaintiffs’ are not entitled to any remedy due to the doctrine of unclean hands.

                                    Sixth Defense
          Some or all of Plaintiffs’ claims are or may be barred by laches.

                                  Seventh Defense
 All or part of Plaintiffs’ claims are or may be barred because Defendants have a
      license to use that which Defendants are accused of unlawfully using.

                                   Eighth Defense
Some or all of Plaintiffs’ claims are or may be barred because they lack standing.

                                   Ninth Defense
  Some or all of Plaintiffs’ claims are or may be barred because they materially
                   breached the contract upon which they rely.

                                   Tenth Defense
Plaintiffs lack capacity to sue because they have failed to comply with Mass. Gen.
                         Laws ch. 156D, §§ 15.02 & 15.03.

                                  Eleventh Defense
 Some or all of Plaintiffs’ claims are or may be barred because they fail to state a
                 cause of action upon which relief can be granted.

                                  Twelfth Defense
    Some or all of Plaintiffs’ claims fail due to lack of agreement and lack of
consideration with respect to the form and/or interpretation of the agreement(s) as
                         Plaintiffs purport to be the case.



                                          23
       Case 1:19-cv-11457-IT Document 65-2 Filed 10/15/19 Page 24 of 42




                               PRAYER FOR RELIEF
  WHEREFORE, Defendants request that this Court:

  1. Enter judgment in favor of Defendants and against Plaintiffs on the claims in

    the Complaint;

  2. Award Defendants their costs and expenses; and

  3. Grant such other and further relief as the Court deems just and proper.

                                 Jury Trial Demand

               Defendants demand a trial by jury on Plaintiffs’ claims.


Dated: October 15, 2019                    Respectfully Submitted,

                                           Ingenico Inc., Ingenico Corp., Ingenico
                                           Group SA and Ingenico Ventures SAS

                                           By their attorneys,

                                      /s/ John A. Tarantino
                                      JOHN A. TARANTINO (BBO #492230)
                                      PATRICIA K. ROCHA (BBO #542348)
                                      WILLIAM K.WRAY, JR. (#689037)
                                      Adler Pollock & Sheehan P.C.
                                      One Citizens Plaza, 8th Floor
                                      Providence, RI 02903
                                      Tel: (401) 274-7200 Fax: (401) 351-4607
                                      jtarantino@apslaw.com
                                      procha@apslaw.com
                                      wwray@apslaw.com
                       COUNTERCLAIMS OF INGENICO INC.
1. These counterclaims relate to licensing and intellectual property rights in the
   mobile payments business. As more fully described below, ROAM Data, Inc.,
                                         24
       Case 1:19-cv-11457-IT Document 65-2 Filed 10/15/19 Page 25 of 42



   which later merged into Ingenico Inc., bargained and agreed with Defendant
   BBPOS Limited (“BBPOS”) for an exclusive license to sell and use certain
   mobile payment devices, and to use related intellectual property.

2. BBPOS breached that exclusive license in several respects, including through
   sales of licensed devices and grants of licensed rights to AnywhereCommerce
   Inc. (“AnywhereCommerce”).

                                         Parties
3. Ingenico Inc. is a Georgia corporation with its principal place of business in
   Georgia.

4. Upon information and belief, BBPOS Limited is a Hong Kong corporation
   with a principal place of business at Suite 1903-1904, Tower 2 Nina Tower,
   No. 8 Yeung UK Road, Tsuen Wan, N.T., Hong Kong.

5. AnywhereCommerce Inc. is a foreign corporation incorporated under the laws
   of the Canada Business Corporations Act. Upon information and belief, its
   principal place of business in the United States is located at 4585 North Maroa
   Avenue, Fresno, CA 93704.

                               Jurisdiction & Venue

6. This Court has subject matter jurisdiction over these Counterclaims under 28
   U.S.C. § 1332 because the amount in controversy exceeds $75,000.00 and the
   parties are of diverse citizenship.

7. This Court also has subject matter jurisdiction over Ingenico Inc.’s claim for
   breach of the federal Defend Trade Secrets Act under 28 U.S.C. § 1331.


                                           25
       Case 1:19-cv-11457-IT Document 65-2 Filed 10/15/19 Page 26 of 42



8. This Court has subject matter jurisdiction over Ingenico Inc.’s claim for patent
    infringement under 28 U.S.C. § 1338.

9. This Court also has subject matter jurisdiction over these Counterclaims under
    28 U.S.C. § 1367.

10. Venue is proper in this District because a substantial part of the events or
    omissions giving rise to the claim occurred in this judicial district and because
    Ingenico Inc. and BBPOS selected Massachusetts as the proper forum for
    disputes arising out of the agreement central to these Counterclaims.

                           Facts Common to All Counts
11. Ingenico Inc., BBPOS, and AnywhereCommerce all participate in the business
    of mobile payments. Upon information and belief, BBPOS primarily designs
    and manufactures mobile payment devices.

12. ROAM Data, Inc. (“ROAM”) is the name of a company that formerly
    participated in the business of mobile payments. On December 31, 2017,
    ROAM merged with and into Ingenico.

   A. The Ingenico-BBPOS Agreement and BBPOS’ breaches thereof
13. On or around May 4, 2010, ROAM and BBPOS entered into an “Engineering
    Development and License Agreement” that they amended on or around August
    15, 2011. Because ROAM merged with Ingenico Inc., Ingenico Inc. refers to
    the amended agreement herein as the “Ingenico-BBPOS Agreement.” A copy
    of the Ingenico-BBPOS Agreement is attached hereto as Exhibit 1.

14. The Ingenico-BBPOS Agreement reflects that Ingenico Inc. (and ROAM,
    before it merged with Ingenico Inc.) paid BBPOS and provided BBPOS with

                                          26
           Case 1:19-cv-11457-IT Document 65-2 Filed 10/15/19 Page 27 of 42



      other valuable consideration in return for BBPOS’ services, including the
      design, manufacture, and production of certain mobile payment devices.
      BBPOS also provided Ingenico Inc. with an exclusive license to certain mobile
      payment devices and related intellectual property.

15. The exclusive license granted by BBPOS covers a magnetic swipe reader that
      interfaces with mobile devices or computers through an audio jack, a mobile
      payment unit with a Bluetooth interface, and an EMV terminal “based on the
      foundation of BBPOS.” The exclusive license extends to those specified
      devices, to products “similar to or based upon” such devices, and in the case of
      the swipe reader and the mobile payment unit with a Bluetooth interface, to any
      portion of the device. Collectively, the devices (and portions of devices)
      covered by the exclusive license are referred to as “Covered Mobile Payment
      Devices.”

      i.   The exclusive device license provisions and BBPOS’ breach thereof

16. In the Ingenico-BBPOS Agreement, BBPOS grants Ingenico Inc. a worldwide,
      perpetual, fully-paid license to use and sell Covered Mobile Payment Devices.2
      Further, BBPOS promises in the Ingenico-BBPOS Agreement that this license
      is exclusive even as to BBPOS (except that BBPOS has a non-transferrable
      right to sell two specific devices in China and the Philippines—an exception
      that applies to all licenses referenced in these Counterclaims).3

17. Specifically, BBPOS agreed that it would not use or sell any of the Covered
      Mobile Payment Devices, that it would not grant any rights to intellectual
      property related to Covered Mobile Payment Devices to develop or sell such

2
    See id. at pages 12-13.
3
    See id.
                                            27
          Case 1:19-cv-11457-IT Document 65-2 Filed 10/15/19 Page 28 of 42



     devices, and that it would not design, produce, or assist in the design or
     production of Covered Mobile Payment Devices for any other party.4

18. BBPOS breached the referenced provisions of the Ingenico-BBPOS
     Agreement.

19. In December 2015 BBPOS attempted to sell Covered Mobile Payment Devices
     to one of Ingenico Inc.’s customers, North American Bancard, LLC.

20. Upon information and belief, BBPOS sold and continues to sell Covered
     Mobile Payment Devices to AnywhereCommerce or permitted the use or sale
     thereof.

21. Upon information and belief, BBPOS sold and continues to sell Covered
     Mobile Payment Devices to other non-parties.

    ii.   The intellectual property license provisions

22. In the Ingenico-BBPOS Agreement, BBPOS grants Ingenico Inc. a worldwide,
     perpetual, fully-paid license to use a broadly-defined set of BBPOS’
     intellectual property.5 This license includes any patents and patent applications
     that relate to Covered Mobile Payment Devices, any substitutions or extensions
     of these patents, and any of BBPOS’ copyrights, trademarks, trade secrets,
     owned or controlled by BBPOS that relate to the Covered Mobile Payment
     Devices.6

23. BBPOS has breached these provisions of the Ingenico-BBPOS Agreement.


4
  Exhibit 1 at § 3.8.
5
  Id. at page 12 of 16.
6
  Id.
                                          28
           Case 1:19-cv-11457-IT Document 65-2 Filed 10/15/19 Page 29 of 42



24. BBPOS breached these provisions by bringing claims against Ingenico Inc.—
      which enjoys an express, contractual, fully-paid license to any of BBPOS’
      intellectual property that relates to Covered Mobile Payment Devices—for
      misappropriating trade secret-protected information relating to the manufacture
      of mobile payment devices.

25. Further, although BBPOS promised that the license granted to Ingenico Inc.
      was exclusive and that it would grant no rights in that intellectual property to
      any other parties for the use or sale of Covered Mobile Payment Devices,
      BBPOS has itself and has permitted third parties, including
      AnywhereCommerce, to use some or all of the licensed intellectual property
      rights in violation of the Ingenico-BBPOS Agreement.

    iii.   The indemnification provisions and BBPOS’ breach thereof

26. In the Ingenico-BBPOS Agreement, BBPOS promises to comply with the
      applicable law in the course of providing services.7 It also promises that none
      of the Covered Mobile Payment Devices or other deliverables infringe on any
      person’s intellectual property rights.8

27. BBPOS also promises that it will indemnify and hold Ingenico Inc. harmless
      from any and all losses, costs, liabilities, or expenses—including attorneys’
      fees—that arise out of the breach of any of its promises.9 BBPOS’ obligation to
      indemnify Ingenico Inc. extends, inter alia, to “any claim brought by a third




7
  Id. at § 3.2.
8
  Id. at § 3.10.
9
  Id. at § 3.18.
                                            29
           Case 1:19-cv-11457-IT Document 65-2 Filed 10/15/19 Page 30 of 42



      party against [Ingenico Inc.] as a result of or relating to any actual or alleged
      breach hereof.”10

28. BBPOS has breached the aforementioned provisions of the Ingenico-BBPOS
      Agreement.

29. Despite Ingenico Inc.’s demands, BBPOS has failed to indemnify Ingenico Inc.
      for attorneys’ fees and other costs related to claims by third parties that the use
      or sale of Covered Mobile Payment Devices or other deliverables or services
      that BBPOS provided under the Agreement violates the third parties’
      intellectual property rights.

30. BBPOS has purported to place and/or placed unreasonable, overly-
      burdensome, and un-bargained-for conditions precedent and requirements on
      its contractual obligation to indemnify Ingenico Inc.

     B. AnywhereCommerce’s knowledge of and interference with the Ingenico-
        BBPOS Agreement
31. BBPOS not only granted Ingenico Inc. a license, it also granted Ingenico Inc.
      the first right, but not the obligation, to institute legal proceedings to prevent
      others from infringing or misappropriating any of the intellectual property
      licensed to Ingenico Inc.

32. AnywhereCommerce Inc. and BBPOS claim that they are long-time business
      partners, and that their operations are complementary and philosophically-
      aligned.




10
     Id.
                                             30
       Case 1:19-cv-11457-IT Document 65-2 Filed 10/15/19 Page 31 of 42



33. AnywhereCommerce knows and knew at all relevant times that BBPOS
   granted Ingenico Inc. exclusive licenses to Covered Mobile Payment Devices
   and to related intellectual property.

34. AnywhereCommerce’s parent company has expressly acknowledged and
   consented to the Ingenico-BBPOS Agreement which sets forth these exclusive
   licenses.

35. Upon information and belief, AnywhereCommerce is and has been acquiring
   Covered Mobile Payment Devices from BBPOS in violation of Ingenico Inc.’s
   exclusive license covering the same.

36. Upon information and belief, AnywhereCommerce is and has been using
   intellectual property rights licensed to Ingenico Inc. by BBPOS in violation of
   Ingenico Inc.’s exclusive license covering the same.

37. Upon information and belief, AnywhereCommerce is and has been using some
   or all of the intellectual property licensed to Ingenico Inc. by BBPOS without
   BBPOS’ knowledge, consent, or approval.

                                      Count I
                                 Breach of Contract
                                  Against BBPOS
38. Ingenico Inc. re-alleges the preceding paragraphs of this Counterclaim and
   incorporates them as if fully stated herein.

39. Ingenico Inc. and BBPOS are parties to a valid contract.

40. Ingenico Inc. has performed its duties and obligations under that contract, and
   has fulfilled all required conditions precedent to BBPOS’ performance.


                                           31
       Case 1:19-cv-11457-IT Document 65-2 Filed 10/15/19 Page 32 of 42



41. BBPOS has breached the foregoing contract.

42. Ingenico Inc. has been damaged and continues to be damaged by BBPOS’
   breach in an amount to be determined at trial.

                                  Count II
       Breach of the Contractual Duty of Good-Faith and Fair Dealing
                              Against BBPOS
43. Ingenico Inc. re-alleges the preceding paragraphs of this Counterclaim and
   incorporates them as if fully stated herein.

44. Ingenico Inc. and BBPOS are parties to a valid contract.

45. Ingenico Inc. has performed its duties and obligations under that contract, and
   has fulfilled all required conditions precedent to BBPOS’ performance.

46. BBPOS has breached its implied contractual duty of good-faith and fair-
   dealing.

47. Ingenico Inc. has been damaged and continues to be damaged by BBPOS’
   breach in an amount to be determined at trial.

                                  Count III
         Tortious Interference with Advantageous Business Relations
                               Against BBPOS
48. Ingenico Inc. re-alleges the preceding paragraphs of the Counterclaim and
   incorporates them as if fully stated herein.

49. At all relevant times Ingenico Inc. or ROAM Data, Inc., which merged into
   Ingenico Inc., had advantageous business relations with a third-party, North
   American Bancard LLC.


                                         32
       Case 1:19-cv-11457-IT Document 65-2 Filed 10/15/19 Page 33 of 42



50. BBPOS knew of Ingenico Inc.’s or ROAM Data, Inc.’s advantageous business
   relations with North American Bancard, LLC.

51. BBPOS intentionally interfered with Ingenico Inc.’s or ROAM Data, Inc.’s
   relationship for an improper purpose or by improper means.

52. BBPOS’ interference with Ingenico Inc.’s or ROAM Data, Inc.’s advantageous
   business relation was not justified, privileged, or protected under any
   applicable law or legal authority.

53. Ingenico Inc. and ROAM Data, Inc. were harmed and damaged as a result of
   BBPOS’ interference in an amount to be determined at trial.

                                  Count IV
               Tortious Interference with Contractual Relations
                      Against AnywhereCommerce, Inc.
54. Ingenico Inc. re-alleges the preceding paragraphs of the Counterclaim and
   incorporates them as if fully stated herein.

55. Ingenico Inc. has a valid contract with BBPOS.

56. AnywhereCommerce knew of Ingenico Inc.’s contract with BBPOS at all
   relevant times.

57. AnywhereCommerce intentionally and knowingly interfered with that contract
   by inducing BBPOS to breach the contract or preventing it from performing its
   contractual obligations.

58. AnywhereCommerce’s interference was a significant factor in causing that
   breach.



                                         33
       Case 1:19-cv-11457-IT Document 65-2 Filed 10/15/19 Page 34 of 42



59. AnywhereCommerce’s interference was improper in motive or means, and
   lacked justification.

60. Ingenico Inc. was harmed and damaged as a result in an amount to be
   determined at trial.

                                  Count V
      Violation of the Defend Trade Secrets Act, 18 U.S.C. § 1836, et seq.
                       Against AnywhereCommerce Inc.
61. Ingenico Inc. re-alleges the preceding paragraphs of the Counterclaim and
   incorporates them as if fully stated herein, with the exception that Ingenico Inc.
   does not re-allege paragraph 25 of the Counterclaim.

62. BBPOS owns and maintains trade secrets relating to the manufacture of mobile
   payment devices, including but not limited to the data, formulae, patterns,
   programs, devices, methods, techniques, and product plans that relate to the
   development, use, sale, or distribution of the Covered Mobile Payment
   Devices.

63. Because it is the rightful and exclusive licensee of the trade secrets referenced
   in the preceding paragraph worldwide, except in China and the Philippines,
   Ingenico Inc. owns and maintains trade secrets relating to the manufacture of
   mobile payment devices, including but not limited to the data, formulae,
   patterns, programs, devices, methods, techniques, and product plans that relate
   to the development, use, sale, or distribution of the Covered Mobile Payment
   Devices.

64. The trade secrets referenced in the preceding paragraphs derive economic
   value, actual and potential, from not being generally known to or readily


                                          34
       Case 1:19-cv-11457-IT Document 65-2 Filed 10/15/19 Page 35 of 42



   ascertainable by proper means by other persons who can obtain economic
   value from their disclosure or use.

65. The trade secrets referenced in the preceding paragraphs are the subject of
   efforts by BBPOS and Ingenico Inc. that are reasonable under the
   circumstances to maintain their secrecy.

66. The trade secrets referenced in the preceding paragraphs are used in and
   intended for use in interstate and foreign commerce.

67. Upon information and belief, AnywhereCommerce has acquired the referenced
   trade secrets by improper means, including through breach or inducement of
   breach of a contractual relationship.

68. Upon information and belief, AnywhereCommerce has misappropriated the
   trade secrets referenced in the preceding paragraphs and has profited from the
   same without providing compensation to Ingenico Inc.

69. Upon information and belief, AnywhereCommerce’s misappropriation was
   willful and malicious.

70. Ingenico Inc. has been damaged and continues to be damaged by
   AnywhereCommerce’s misappropriation of the trade secrets referenced in the
   preceding paragraphs in an amount to be determined at trial.

                                  Count VI
    Violation of the Massachusetts Trade Secrets Act, M.G.L. Ch. 93, § 19
                      Against AnywhereCommerce Inc.
71. Ingenico Inc. re-alleges the preceding paragraphs of the Counterclaim and
   incorporates them as if fully stated herein, with the exception that Ingenico Inc.
   does not re-allege paragraph 25 of the Counterclaim.
                                        35
        Case 1:19-cv-11457-IT Document 65-2 Filed 10/15/19 Page 36 of 42



 72. BBPOS owns and maintains trade secrets relating to the manufacture of mobile
     payment devices, including but not limited to the data, formulae, patterns,
     programs, devices, methods, techniques, and product plans that relate to the
     development, use, sale, or distribution of the Covered Mobile Payment
     Devices.

 73. Because it is the rightful and exclusive licensee of the trade secrets referenced
     in the preceding paragraph in all or part of the world, Ingenico Inc. owns and
     maintains trade secrets relating to the manufacture of mobile payment devices,
     including but not limited to the data, formulae, patterns, programs, devices,
     methods, techniques, and product plans that relate to the development, use,
     sale, or distribution of the Covered Mobile Payment Devices.

74. The trade secrets referenced in the preceding paragraphs derive economic
     value, actual and potential, from not being generally known to or readily
     ascertainable by proper means by other persons who can obtain economic
     value from their disclosure or use.

75. The trade secrets referenced in the preceding paragraphs are the subject of
     efforts by BBPOS and Ingenico Inc. that are reasonable under the
     circumstances to maintain their secrecy.

76. Upon information and belief, AnywhereCommerce has acquired the referenced
     trade secrets by improper means, including through breach or inducement of
     breach of a contractual relationship.

77. Upon information and belief, AnywhereCommerce has misappropriated the
     trade secrets referenced in the preceding paragraphs and has profited from the
     same without providing compensation to Ingenico Inc.

                                             36
         Case 1:19-cv-11457-IT Document 65-2 Filed 10/15/19 Page 37 of 42



78. Upon information and belief, AnywhereCommerce’s misappropriation was
      willful and malicious.

79. The trade secrets referenced in the preceding paragraphs are used in and
      intended for use in interstate and foreign commerce.

80. Ingenico Inc. has been damaged and continues to be damaged by
      AnywhereCommerce’s misappropriation of the trade secrets referenced in the
      preceding paragraphs in an amount to be determined at trial.

                                    Count VII
                        Violation of M.G.L. Ch. 93A § 11
                   Against BBPOS and AnywhereCommerce Inc.
81.   Ingenico Inc. re-alleges the preceding paragraphs of the Counterclaim and
      incorporates them as if fully stated herein.

82.   Ingenico Inc., BBPOS and AnywhereCommerce Inc. are each engaged in the
      conduct of trade or commerce.

83.   BBPOS’ and AnywhereCommerce Inc.’s actions as alleged constitute an unfair
      method of competition and an unfair or deceptive act or practice declared
      unlawful by section two of M.G.L. Ch. 93A or by a rule or regulation issued
      under paragraph (c) of section two.

84.   BBPOS’ and AnywhereCommerce Inc.’s unlawful actions constituted willful
      or knowing violations of M.G.L. Ch. 93A § 2.

85.   Ingenico Inc. has suffered loss of money and property and continues to so
      suffer as a result of these unlawful actions.



                                            37
         Case 1:19-cv-11457-IT Document 65-2 Filed 10/15/19 Page 38 of 42



                                     Count VIII
                      Patent Infringement under 35 U.S.C. § 271
                 Against BBPOS Limited and AnywhereCommerce Inc.
86.   Ingenico Inc. re-alleges the preceding paragraphs of the Counterclaim and
      incorporates them as if fully stated herein.

87.   As previously alleged, the Ingenico-BBPOS Agreement grants Ingenico an
      exclusive license (outside of China and the Philippines) for a broad range of
      intellectual property, including patents relating to a swipe reader that has the
      ability to interface through an audio jack and any patents relating to an EMV
      capable POS unit with a Bluetooth interface.

88.   BBPOS and AnywhereCommerce directly and indirectly design, produce,
      purchase, use, sale, manufacture, import, and distribute swipe readers with the
      ability to interface through an audio jack and EMV capable POS units with
      Bluetooth interfaces, each of which employ the patents for which Ingenico has
      an exclusive license.

89.   As previously alleged, the Ingenico-BBPOS Agreement grants Ingenico the
      right to institute legal proceedings to prevent or restrain patent infringement or
      misappropriation, and AnwyhereCommerce expressly acknowledged and
      consented to the Ingenico-BBPOS Agreement.

90.   Through the direct and indirect design, production, purchase, use, sale,
      manufacture, importation, or distribution of the Magstripe Rambler 3, the Chip
      & Sign Walker 2, the Chip & Sign Walker C2X, the preceding models of these
      products, and any other products that interface with mobile devices or PC’s
      through an audio jack, or any products that are EMV capable POS units with
      Bluetooth interfaces including the All-In-One Nomad POS and the Chip & Pin

                                            38
         Case 1:19-cv-11457-IT Document 65-2 Filed 10/15/19 Page 39 of 42



      Nomad WP2, and the BBPOS Chipper 2X BT and the predecessor models of
      those products (collectively, the “Accused Products”), BBPOS and
      AnywhereCommerce have infringed and continue to infringe on the patents to
      which Ingenico Inc. was granted an exclusive license in the Ingenico-BBPOS
      Agreement (the “Infringed Patents”).The Infringed Patents include:

              a. U.S. Patent No. 8,281,998 B2;

              b. U.S. Patent No. 8,286,875 B2;

              c. U.S. Patent No. 8,534,554 B2;

              d. U.S. Patent No. 9,016,566 B2;

              e. U.S. Patent No. 9,311,637 B2;

              f. U.S. Patent No. 9,443,239 B2;

              g. U.S. Patent No. 9,818,107 B2;

              h. U.S. Patent No. 9,362,689 B2; and

              i. U.S. Patent No. 8,336,771 B2.

91.   The United States Patent and Trade Office duly and legally issued the Infringed
      Patents, and Ingenico Inc. holds a legally sufficient interest to bring this action,
      in and to the Infringed Patents.

92.   The Infringed Patents are in full force and effect.

93.   Upon information and belief, AnywhereCommerce and BBPOS have infringed
      and continues to infringe on the Infringed Patents by making, using, selling,
      offering for sale, and/or importing the Accused Products.
                                            39
          Case 1:19-cv-11457-IT Document 65-2 Filed 10/15/19 Page 40 of 42



94.   BBPOS and AnywhereCommerce’s actions constitute direct infringement of
      the Infringed Patents, either literally or under the doctrine of equivalents.

95.   The Accused Products have no substantially non-infringing use.

96.   Ingenico Inc. has not licensed or authorized any of BBPOS’ or
      AnywhereCommerce’s infringing actions, either expressly or by implication,
      and BBPOS and AnywhereCommerce have no valid license to practice the
      Infringed Patents.

97.   BBPOS’ and AnywhereCommerce’s infringing conduct has injured and
      continues to injure Ingenico Inc., and it is entitled to damages adequate to
      compensate it for such infringement.

98.   BBBPOS and AnywhereCommerce’s infringing conduct has caused and
      continues to cause irreparable injury to Ingenico Inc., for which remedies at
      law are inadequate to compensate it, such that the issuance of a permanent
      injunction against AnywhereCommerce’s further manufacture, use, sale,
      importation, and/or offer for sale of products that infringe the asserted patent is
      warranted.

  WHEREFORE, Ingenico Inc. seeks:

      a) Entry of judgment in its favor;

      b) Monetary damages in an amount to be proven at trial, and for such damages
         to be doubled or trebled;

      c) Disgorgement of profits;




                                            40
     Case 1:19-cv-11457-IT Document 65-2 Filed 10/15/19 Page 41 of 42



 d) An account for past, present, and future sales, revenues, and profit for all
    devices or products made, sold, used, or licensed in violation of Ingenico
    Inc.’s exclusive licenses thereto, and for all devices or products that use
    intellectual property in violation of Ingenico Inc.’s exclusive licenses
    thereto;

 e) Entry of a preliminary and permanent injunction prohibiting further
    infringement of intellectual property for which Ingenico Inc. is the exclusive
    licensee and prohibiting further use or sale of Covered Mobile Payment
    Devices;

 f) Its attorneys’ fees;

 g) For a declaration that this case is exceptional under 35 U.S.C. § 285, and for
    the award of treble damages, attorneys’ fees, and the costs of the action
    pursuant to that statute;

 h) For an award of pre-judgment and post-judgment interest pursuant to 28
    U.S.C. § 1961 and 25 U.S.C. § 384 at the maximum rate allowed by law;

 i) Its costs;

 j) Exemplary and/or punitive damages; and

 k) And such other and further relief as this Court may deem just and proper.

                                 Jury Demand

Defendants demand a trial by jury on Plaintiffs’ claims and Defendant Ingenico
              Inc. demands a trial by jury on its counterclaims.



                                       41
            Case 1:19-cv-11457-IT Document 65-2 Filed 10/15/19 Page 42 of 42



 Dated: October 15, 2019                 Respectfully Submitted,

                                         Ingenico Inc.,

                                         By its attorneys,



                                         /s/ John A. Tarantino
                                         JOHN A. TARANTINO (BBO #492230)
                                         PATRICIA K. ROCHA (BBO #542348)
                                         WILLIAM K.WRAY, JR. (#689037)
                                         Adler Pollock & Sheehan P.C.
                                         One Citizens Plaza, 8th Floor
                                         Providence, RI 02903
                                         Tel: (401) 274-7200
                                         Fax: (401) 351-4607
                                         jtarantino@apslaw.com
                                         procha@apslaw.com
                                         wwray@apslaw.com




                                          42
972943.v2
